COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          In re Red Bluff LLC d/b/a The Courtyards at Pasadena

Appellate case number:        01-13-00857-CV

Trial court case number:      2013-15240

Trial court:                  189th District Court of Harris County, Texas

         On October 10, 2013, relator, Red Bluff LLC d/b/a The Courtyards at Pasadena, filed a
petition for a writ of mandamus. Relator’s petition fails to include a certification in compliance
with Texas Rule of Appellate Procedure 52.3(j). Accordingly, if relator desires to proceed with
its original proceeding, relator must file a proper certification within 10 days of this order. If a
proper certification is not filed, relator’s petition for writ of mandamus will be denied.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn Keyes
                    Acting individually       Acting for the Court


Date: October 22, 2013